Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.
The instant claims are allowable over the prior art of record by claiming a method, a non-transitory, computer-readable medium storing instructions executable by a computer system and a computer system that includes processors including instructions to perform the steps of;
receiving, by a wellhead growth monitoring computer system, real-time measurements from a sensor on a wellhead of a well, where the sensor is directed to a fixed point on a platform grating facing the wellhead, and where the real-time measurements include measurements of a distance from the sensor to the fixed point;
analyzing, by the wellhead growth monitoring computer system, the real-time measurements, including comparing the real-time measurements to previously-received measurements from the sensor; 
determining, by the wellhead growth monitoring computer system based on the analyzing, that wellhead growth of a wellhead structure of the well has occurred, where wellhead growth is a vertical elongation of the wellhead structure; and
providing, by the wellhead growth monitoring computer system, a notification to a user, wherein the notification includes a measure of the wellhead growth and a time at which the wellhead growth occurred.
None of the prior art of record, alone or in combination include the above specific steps for monitoring wellhead growth in the manner claimed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN J LOBO whose telephone number is (571)272-6974. The examiner can normally be reached Monday, thru Friday; 6:30 AM - 3:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ISAM ALSOMIRI can be reached on (571)272-6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/IAN J LOBO/Primary Examiner, Art Unit 3645                                                                                                                                                                                                        




M